DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive.
At the outset, Examiner notes that Applicant’s claim amendment and arguments have overcome the claim objections and § 112 rejections.
Regarding the § 102 rejection over BUSO, Applicant alleges that Examiner “appears to acknowledge that Buso’s dispenser does not actually generate a water jet (specifically a laminar-flow water jet) to break open a DP, but that it is capable of doing so.”  It appears Applicant has misconstrued Examiner’s position and submits Applicant has failed to particularly point out how the claimed nozzle structure differs from that of BUSO.  Examiner maintains the position that BUSO discloses a nozzle configuration that produces a pressurized jet, and that “as a laminar-flow jet” is an intended use of the jet is fully met by the nozzle configuration of BUSO.  BUSO expressly discloses jetting water into ducts (17a/17b) (see BUSO at ¶ [0129]) using much larger openings (15a/15b) than nozzle openings (19), which logic dictates the much smaller nozzle openings (19) would also produce said jet.  Thus, BUSO anticipates a configuration producing a pressurized flow of water that is capable of being a laminar-flow jet based on the configuration of the openings (19) which have a straight-walled configuration that would produce a straight and downward jet stream.  Applicant provides no specific structure or structural configuration for the nozzle but only “configured to” language to describe the function or use of the nozzle, which is insufficient to structurally define the apparatus claim over that of BUSO.  It is noted that merely providing “configured to” without any further structure does not necessarily impart specific structure to the claim, and prior art having a configuration capable of performing such function or use would anticipate the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Examiner further notes that use of a DP is wholly intended use of the current apparatus as claimed, and the configuration of BUSO is fully capable of the intended use of receiving a DP.  Examiner suggests more distinctly defining the claimed apparatus in terms of structural features to better define over the state of the art.
Regarding dependent claims 2, 4-5, 7-10, 13-15, and 18-20, Applicant argues these claims as being patentable based on their dependency on claim 1.  This is not persuasive for reasons of record in the rejection and above.
Regarding the § 103 rejections of claims 6, 9-11, 12, and 16-17, Applicant argues these claims as being patentable based on arguments against BUSO above for claim 1.  This is not persuasive for reasons of record in the rejection and above.
Regarding the double patenting rejection over US 10,442,073, Applicant argues that the patent is not owned by Applicant and therefore cannot be used as a double patenting rejection.  However, Examiner notes that the current application and the ‘073 patent both designate the same Applicant, Electrolux Appliances Aktiebolag, Stockholm (SE).  Thus, the double patenting rejection is maintained absent an adequate showing of different ownership.
Regarding the double patenting rejection over US 10,480,113, Applicant argues that amended claim 1 includes features that are patentably distinct and non-obvious over the patent claims.  However, Applicant’s mere allegation of patentability devoid of any argument clarifying precisely how and why the current claims patentably distinguish over the patented claims is insufficient to overcome this rejection.  It is noted that patented claim 1 includes a nozzle configured to generate a water jet in the same structural “configuration” of Applicant’s claim 1.  It is noted that patented claim 2 further recites use of a laminar-flow water jet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a laminar-flow water jet”.  However, claim 1 (from which claim 4 depends) also recites a laminar-flow water jet.  This creates an antecedent basis issue as it is unclear whether these are the same or different (or overlapping) recitations.  Clarification and correction with proper antecedent basis is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0060568 to BUSO et al. (“BUSO”).
Regarding claims 1-5, 7-10, 13-15, and 18-20, BUSO (in Figs. 1-7, and associated text) discloses a laundry washing machine (1) comprising: 
a cabinet (2) supporting a washing drum (6) adapted to receive laundry, and a washing tub (5) external to the washing drum;
a treating agents dispenser (8) comprising one or more compartments (11a,11b) adapted to be filled with at least one treating agent, wherein at least a first compartment of the one or more compartments comprises a predefined zone configured to receive a unit dose package comprising a pre-measured amount of treating agent incorporated into a water-soluble pouch (the compartments of BUSO are fully capable of the intended use of receiving a water-soluble pouch as claimed);
a first controllable valve (40) having a valve inlet and a valve outlet (inherent/implicit to a water valve), the valve inlet being configured to connect to a source of pressurized water (manifestly, the water source in BUSO reads on a pressurized water source); and 
a first water conveying line (one of 17a/18a and 17b/18b) fluidly connected to the valve outlet (via one of inlet connectors 15a,15b,15c) and having one or more outlets (19), wherein the entirety of the first water conveying line is water tight except for the one or more outlets, and the one or more outlets are configured to direct a respective pressurized flow of water therethrough (note the top of water distributor 14 in Fig. 15, which manifestly forms water tight water conveying lines in order to function as designed and provide water through outlets 19); 
wherein the one or more outlets comprises at least one first outlet configured to generate a respective first pressurized flow of water as a laminar-flow water jet, and direct the laminar-flow water jet into the first compartment towards the predefined zone (see, e.g., Figs. 4 and 6 showing outlets 19 of respective water conveying lines 17a/18a and 17b/18b configured to direct pressurized water flow into respective compartments 11a and 11b; note the outlet(s) of BUSO are configured to be fully capable of the intended use of generating a water jet such as a laminar-flow water jet),
wherein the at least one first outlet comprises a plurality of first outlets, each configured to direct a laminar-flow water jet into the first compartment towards the predefined zone (note each water conveying line above in BUSO includes plural outlets 19),
wherein the one or more outlets comprises at least one second outlet configured to direct a respective second pressurized flow of water therethrough towards a location remote from the predefined zone (see above, note plural compartments with plural water conveying lines and plural outlets), 
wherein the at least one second outlet is configured to direct its respective second pressurized flow of water towards a region of the treating agents dispenser configured to receive a quantity of powdered detergent (note the outlets in BUSO are configured to direct the water towards the compartment which holds detergent; also note the type of detergent is intended use and not afforded patentable weight in apparatus claims),
wherein the region of the treating agents dispenser configured to receive the quantity of powdered detergent comprises a portion of the first compartment located adjacent the predefined zone (note the compartments 11a,11b of BUSO are capable of holding such detergents as indicated above, and are adjacent each other),
wherein the first compartment comprises an outlet, and the predefined zone is between the outlet and the region of the treating agents dispenser configured to receive the quantity of powdered detergent (see above, note the first compartment inherently/implicitly teaches an outlet in order to dispense water/detergent to the tub; also note the first compartment has sections/zones that are fully capable of the intended use of receiving a dose package and powdered detergent),
wherein the first compartment is configured to prevent an unbroken unit dose package from leaving the first compartment (note the first compartment includes walls that are capable of preventing an unbroken package from leaving the first compartment; note also an outlet need only be smaller than a dose package to also perform such use),
further comprising at least one second water line outlet configured to convey a second flow of water into the treating agents dispenser (note at least two outlets 15a,15b into the dispenser or at least two outlets 19 into the dispenser compartments),
further comprising at least one second water conveying line (other of 17a/18a and 17b/18b; see above) fluidly connected between at least one second controllable valve and the at least one outlet, the second water conveying line comprising an air-break between the second controllable valve and the at least one second outlet (note air-break 16; also note bypass line 20 reads on an air-break),
wherein the second water conveying line is fluidly separated from the first water conveying line (note the walls between the first and second water conveying lines in BUSO),
wherein the at least one second outlet comprises a second compartment outlet configured to direct at least a portion of the second flow of water into a second compartment that is spaced from the first compartment (see above and Figs. 4 & 6 showing plural outlets 19 above each compartment),
wherein the at least one second outlet is configured to convey the second flow of water into a region of the treating agents dispenser that is configured to receive a quantity of powdered detergent (note any art of the compartments are capable of the intended use of receiving powdered detergent so the second water line outlet structure of BUSO reads on the apparatus as claimed),
wherein the region of the treating agents dispenser configured to receive the quantity of powdered detergent comprises a portion of the first compartment located adjacent the predefined zone (see above; note the compartments of BUSO are fully capable of receiving either a package, powder, or combinations thereof, and the structure of BUSO reads on the apparatus as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of US 2007/0163307 to KRAMME et al. (“KRAMME”).
BUSO, supra, discloses the claimed invention including a laundry washing machine dispenser with plural outlets configured to direct pressurized flows of water into a detergent compartment.  BUSO does not expressly disclose wherein the least one second outlet is configured to direct its respective second pressurized flow of water towards a lateral side wall of the first compartment.  KRAMME (in Fig. 4 and ¶¶ [0016], [0029]) teaches that it is known in the washing machine art to provide a dispenser with outlets (7) configured to direct pressurized water towards a lateral side wall of a detergent compartment to prevent adhesion of detergent to the compartment wall.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the outlets of BUSO to angle to the compartment sidewalls, as taught in KRAMME, to prevent adhesion on the compartment sidewalls.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of JP 2016-073330 A to TOSHIBA CORP. (“TOSHIBA”; machine translation provided).
Regarding claim 9, BUSO (supra) discloses the claimed invention including a laundry washing machine dispenser with a first compartment and zones capable of receiving a unit dose package or powdered detergent.  While the Examiner’s primary position is that the compartment of BUSO inherently/implicitly discloses the compartment having an outlet, even if assuming arguendo that BUSO does not teach such outlet, the use of dispenser outlets are old and known in the art.  TOSHIBA (in Figs. 1-6 and associated text) teaches an art-related washing machine and dispenser having a first compartment (4321) that includes a unit dose package zone (43212) and an outlet (43211) to allow water poured into the chamber to dissolve detergent for flowing into the washing tub.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the first compartment of BUSO with an outlet, such as that described in TOSHIBA, to yield the same and predictable results of dissolving detergent in the compartment and allowing water/detergent to flow into the washing tub.
Regarding claims 10-11, TOSHIBA teaches use of an outlet (43211) and a stopping device (structure forming outlets 43211 in Fig. 2) dimensioned to retain an unbroken unit dose package during use).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of TOSHIBA as applied to claim 10 above, and further in view of US 2016/0047077 to LEIBMAN et al. (“LEIBMAN”).
Regarding claim 9, BUSO alone or in view of TOSHIBA (supra) discloses the claimed invention including a laundry washing machine dispenser with a first compartment having an outlet.  Neither reference appears to disclose wherein the first compartment comprises a funnel-shaped outlet dimensioned to retain the unbroken unit dose package.  However, funnel-shaped outlets are old and known in the art.  For instance, LEIBMAN teaches an art-related washing machine dispenser with the dispenser compartments (222) having funnel-shaped outlets (224) dimensioned to perform the intended use of retaining a unit dose package (see LEIBMAN at Figs. 4, 6, and text, wherein the outlet 224 is clearly small enough to retain a standard detergent load of a unit dose-sized package).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the first compartment of BUSO and/or TOSHIBA with a funnel-shaped outlet, such as that described in LEIBMAN, to yield the same and predictable results of funneling and delivering detergent and water from the compartment to the washing tub. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO.
BUSO, supra, discloses the claimed invention including a second water line outlet and a first compartment outlet.  BUSO also discloses the second water line outlet comprising a second compartment outlet (outlet 19 above second compartment) as recited in claim 17.  Regarding claim 16, BUSO does not appear to disclose wherein the at least one second water line outlet further comprises a first compartment outlet configured to direct at least a portion of the second flow of water into a second compartment that is spaced from the first compartment.  However, since BUSO discloses plural compartments, plural water line outlets, and plural compartment outlets, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to rearrange the compartment outlets as desired in order to provide water flow from the water source into the compartments to flush detergent out of the compartments and into the washing machine, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,480,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims generally encompass the patented claims and do not patentably distinguish over the patented claims.  Applicant should either (I) amend the claims with corresponding patentability arguments as to how the pending claims patentably distinguish over the patented claims, or (II) file a terminal disclaimer.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20-21 of U.S. Patent No. 10,442,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims generally encompass the patented claims and do not patentably distinguish over the patented claims.  Applicant should either (I) amend the claims with corresponding patentability arguments as to how the pending claims patentably distinguish over the patented claims, or (II) file a terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 2025798 A2 to MIELE & CIE (MIELE), which discloses straight-walled nozzles (25-28) that are configured to produce a jet of water directed to a desired area of a dispensing compartment, such straight-walled nozzle configuration fully capable of producing a laminar-flow of water (see MIELE at ¶ [0007] and Figs. 1-10, particularly note straight-walled nozzle configurations in Figs. 6-10).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711